UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6565


RICHARD D. MOISE,

                    Plaintiff - Appellant,

             v.

JAMES B. MCALLISTER, Wicomico County Circuit Court Clerk,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:21-cv-00151-RDB)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Richard D. Moise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard D. Moise, a Maryland inmate, appeals the district court’s March 25, 2021,

order dismissing his complaint without prejudice for failure either to pay the filing fee or

to apply to proceed in forma pauperis by March 18. In a filing dated March 3 but not

docketed until March 30, Moise did, in fact, apply to proceed in forma pauperis. Because,

under the prison mailbox rule, we assume that March 3 is the earliest date Moise could

have delivered the application to prison officials for mailing to the court, see Fed. R. App.

P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988), we conclude that Moise timely filed

his application.

       Accordingly, we vacate the district court’s order and remand for further

proceedings. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED




                                             2